further conclude that such dismissal will not violate the bankruptcy stay. 1
See Independent Union of Flight Attendants v. Pan American World
Airways, Inc., 966 F.2d 457, 459 (9th Cir. 1992) (holding that the automatic
stay does not preclude dismissal of an appeal so long as dismissal is
"consistent with the purpose of the statute [11 U.S.C. §362(a)"]; Dean v.
Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
post-bankruptcy petition dismissal will violate the automatic stay "where
the decision to dismiss first requires the court to consider other issues
presented by or related to the underlying case").
              Accordingly, we dismiss this appeal. This dismissal is without
prejudice to appellants' right to move for reinstatement of this appeal
upon either the lifting of the bankruptcy stay or final resolution of the
bankruptcy proceedings, if appellants deem such a motion appropriate. 2
              It is so ORDERED.


                              /                     , J.
                          Hardesty


                            , J.
Parraguirre

      'The automatic stay provides a debtor "with protection against
hungry creditors" and gives it a "breathing spell from its creditors" by
stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
754, 755 (9th Cir. 1995). Further, it assures creditors "that the debtor's
other creditors are not racing to various courthouses to pursue
independent remedies to drain the debtor's assets." Id. At 755-6.

      2 Anysuch motion for reinstatement of the appeal must be filed
within 60 days of the lifting of the bankruptcy stay or conclusion of
bankruptcy proceedings, whichever occurs earlier.




                                       2
cc: Hon. Douglas W. Herndon, District Judge
     Robert F. Saint-Aubin, Settlement Judge
     Hutchison & Steffen, LLC
     Leavitt Sully & Rivers
     Denton Lopez & Cho
     Eighth District Court Clerk




                                  3